Exhibit 10.5
FIRST PLACE BANK
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Agreement is effective                     , and is entered into
between First Place Bank (the “Bank”), a federally chartered savings
association, 185 East Market Street, Warren, Ohio 44481, and
                                                             (“Executive”).
     First Place Financial Corp. (the “Holding Company”) is the parent holding
company of the Bank. By signing this Agreement, the Holding Company agrees to
guarantee the obligations of the Bank.
     The Bank wishes to provide Executive with certain benefits in event of
termination of Executive’s employment under conditions described below following
a change in control of the Bank or the Holding Company.
     The parties agree as follows:
1. Term of Agreement. The initial Term of this Agreement shall continue from the
above effective date through June 30, 2009. The Term may be extended by the
Board of Directors in one-year increments as set forth below.
2. Extension of Term. Commencing on July 1, 2008, and continuing annually
thereafter, the Board of Directors of the Bank (the “Board”) will review this
Agreement, the needs of the Bank, and the Executive’s performance. The Board may
extend the Term of this Agreement for an additional year or may elect for any
reason not to extend the Term. The Board will include the extension or
non-extension in the minutes of the Board’s meeting and will notify the
Executive of any non-extension within a reasonable time following the board
meeting.
3. Change in Control followed by Termination of Employment. Upon occurrence of a
Change in Control of the Bank or the Holding Company followed by termination of
Executive’s employment within two years following the effective date of the
Change in Control, the provisions of Section 5 below shall apply unless the
termination is because of death, disability, retirement, or Termination for
Cause. Executive may elect to terminate the employment in the event that the
Executive suffers any of the following within the two (2) years following the
effective date of the Change in Control: (i) any material demotion or
reassignment of duties and responsibilities to duties and responsibilities not
consistent with Executive’s experience, expertise, and position with the Bank
prior to the Change in Control; (ii) any material reduction or removal of title,
office, responsibility, or authority; (iii) any material reduction in annual
compensation or benefits; (iv) relocation of Executive’s principal office if the
relocation increases Executive’s one-way travel distance to the office by more
than 50 miles. Such election to terminate shall be deemed to be an involuntary
termination provided that (i) Executive provides written notice to the Bank of
the existence of one of the conditions described above within ninety (90) days
of the initial existence of the condition and the Bank shall be provided with a
period of thirty (30) days during which it may remedy the condition and not pay
the payments or continue the insurance coverage as set forth in Section 5 below,
and (ii) the date of termination is within two (2) years of the initial
existence of the condition.

- Page 1 -



--------------------------------------------------------------------------------



 



4. Definitions.
     (A) Change in Control. A “Change in Control” of the Bank or Holding Company
shall mean an event of a nature that: (i) would be required to be reported in
response to Item 1 of the Current Report on Form 8-K, as in effect on the date
hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); or (ii) results in a Change in Control of the
Bank or the Holding Company within the meaning of the Home Owners’ Loan Act of
1933, as amended, the Federal Deposit Insurance Act, or rules and regulations of
the Office of Thrift Supervision (“OTS”) (or its predecessor agency), as in
effect on the date of this Agreement (provided, that in applying the definition
of change in control as set forth under the Rules and Regulations of the OTS,
the Board shall substitute its judgment for that of the OTS); or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of voting securities of the
Bank or the Holding Company representing 50% or more of the Bank’s or the
Holding Company’s outstanding voting securities or right to acquire such
securities except for any voting securities of the Bank purchased by the Holding
Company and any voting securities purchased by any employee benefit plan of the
Bank or the Holding Company, or (b) individuals who constitute the Board on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least three-quarters
of the Directors comprising the Incumbent Board, or whose nomination for
election by the Holding Company’s stockholders was approved by a Nominating
Committee solely composed of members which are Incumbent Board members, shall
be, for purposes of this clause (b), considered as though he were a member of
the Incumbent Board, or (c) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Bank or the Holding Company
or similar transaction occurs or is effectuated in which the Bank or Holding
Company is not the resulting entity. Notwithstanding the foregoing, “Change in
Control” shall not include a transaction in which First Place Bank merges with
and into another savings association or bank that is also a wholly owned
subsidiary of First Place Financial Corp. and the following conditions are met:
(i) the name of the surviving entity is First Place Bank or is changed to First
Place Bank upon the closing of the merger; (ii) the headquarters of the
surviving entity is located in, or relocated to, Warren, Ohio; (iii) the
individuals constituting the board of directors of First Place Bank before the
transaction are elected to be the members of the board of directors of the
surviving entity; (iv) Executive is elected to a senior officer position with
the surviving entity, and such position and the corresponding title are the same
as or equivalent to the position and title held by the Executive immediately
prior to the transaction; and (v) the surviving entity continues to be bound by
all of the terms and conditions of this Change in Control Severance Agreement or
the surviving entity and Executive enter into a new Change in Control Severance
Agreement with substantially the same terms and conditions as this Agreement.
     (B) Termination for Cause. “Termination for Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
conduct damaging the reputation of the Bank or the Holding Company, any breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any final cease and desist order, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses), or material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for

- Page 2 -



--------------------------------------------------------------------------------



 



Cause unless and until there shall have been delivered to Executive a Notice of
Termination, which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the members of the Board at a
meeting of the Board called and held for that purpose, finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail. Upon
determination by the Board, the Bank’s obligation to pay Executive through the
Date of Termination may be subject to offset depending on the facts and
circumstances constituting Cause. Executive shall not have the right to receive
compensation or other benefits for any period after the Date of Termination for
Cause. During the period beginning on the date of the Notice of Termination for
Cause pursuant to Section 6 hereof through the Date of Termination for Cause,
stock options and related limited rights granted to Executive under any stock
option plan shall not be exercisable nor shall any unvested awards granted to
Executive under any stock benefit plan of the Bank, the Holding Company, or any
subsidiary or affiliate thereof, vest. At the Date of Termination for Cause,
such stock options and related limited rights and such unvested awards shall
become null and void and shall not be exercisable by or delivered to Executive
at any time subsequent to such Date of Termination for Cause.
5. Termination Benefits. Upon the occurrence of a Change in Control, followed by
termination of the Executive’s employment within two years following the Change
in Control due to (i) Termination by Executive for reasons described in the
second sentence of Section 3 above, or (ii) Executive’s dismissal by the Bank,
the Bank shall be obligated to Executive as follows:
     (A) Sum Payable. The Bank shall pay Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, a lump sum equal to two (2) times Executive’s average annual
compensation for the five most recent taxable years that Executive has been
employed by the Bank or such lesser number of years in the event that Executive
shall have been employed by the Bank for less than five years. Such average
annual compensation shall include base salary, commissions, bonuses, any other
cash compensation, contributions or accruals on behalf of Executive to any
pension and/or profit sharing plan, contributions to any incentive plan,
director or committee fees, and fringe benefits paid or to be paid to the
Executive in any such year.
     (B) Time of Payment. Such payment shall be made (i) not later than the
second payroll pay date following Executive’s Date of Termination, or (ii) on
the first payroll pay date following the date that is six (6) months after the
Date of Termination if, on the date of termination, Executive is a Specified
Employee as defined in Internal Revenue Code § 409A, and such code section and
the associated regulations so require.
     (C) Regulatory Capital Limitation. In the event that the Bank is not in
compliance with its minimum capital requirements, or if payment pursuant to
Section (A) above would cause the Bank’s capital to be reduced below its minimum
regulatory capital requirements, payment shall be deferred until the earliest
date at which the Bank or its successor reasonably anticipates that payment will
not cause a capital compliance violation.
     (D) Life and Medical Insurance Coverage. For a period of twenty-four months
from the Date of Termination, the Bank shall cause to be continued for Executive
life and medical insurance coverage substantially equivalent to the coverage
maintained by the Bank for Executive prior to his termination, except to the
extent such coverage may be changed in its application to all Bank employees on
a nondiscriminatory basis, and provided that Executive

- Page 3 -



--------------------------------------------------------------------------------



 



shall continue to contribute to the cost of the coverage, i.e., the cost of
premiums, copays, and deductibles, at the same rate as the Bank’s then current
employees.
     (E) Section 280G. Notwithstanding the preceding paragraphs of this
Section 5, in no event shall the aggregate payments or benefits to be made or
afforded to Executive under said paragraphs (the “Termination Benefits”)
constitute an “excess parachute payment” under Section 280G of the Code or any
successor thereto, and in order to avoid such a result, Termination Benefits
will be reduced, if necessary, to an amount (the “Non-Triggering Amount”), the
value of which is one dollar ($1.00) less than an amount equal to three
(3) times Executive’s “base amount,” as determined in accordance with said
Section 280G. The allocation of the reduction required hereby among the
Termination Benefits provided by the preceding paragraphs of this Section 5
shall be determined by Executive.
6. Notice of Termination.
     (A) Form. Any termination by the Bank or by Executive in connection with a
Change in Control shall be communicated by a written “Notice of Termination”
which shall include, if applicable, the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
     (B) Date of Termination. “Date of Termination” shall mean the date
specified in the Notice of Termination (which, in the instance of Termination
for Cause, shall not be less than thirty (30) days from the date such Notice of
Termination is given); provided, however, that if a dispute regarding the
Executive’s termination exists, the “Date of Termination” shall be determined in
accordance with Section 6(C) of this Agreement.
     (C) Dispute. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the occurrence of
a Change in Control and voluntary termination by the Executive in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, in the event that the Executive is terminated for reasons other than
Termination for Cause, the Bank shall continue to pay Executive the payments and
benefits due under this Agreement in effect when the notice giving rise to the
dispute was given (including, but not limited to, Executive’s current annual
salary) and continue Executive as a participant in all compensation, benefit,
and insurance plans in which Executive was participating when the notice of
dispute was given, until the earlier of: (1) the resolution of the dispute in
accordance with this Agreement; or (2) the expiration of the remaining Term of
this Agreement. Amounts paid under this Section 6(C) shall be credited against
amounts due under this Agreement. In the event of a binding arbitration award or
final court judgment, order, or decree finding that Executive was not entitled
to such payments, Executive shall refund to the Bank the amounts paid under this
Section 6 (C).

- Page 4 -



--------------------------------------------------------------------------------



 



7. Source of Payments. It is intended by the parties hereto that all payments
provided in this Agreement shall be paid in cash or check from the general funds
of the Bank. The Holding Company guarantees such payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Holding Company.
8. Effect on Prior Agreements and Existing Benefit Plans. This Agreement
supersedes and cancels all prior change in control severance agreements between
the Bank and Executive. No provision of this Agreement shall be interpreted to
mean that Executive is subject to receiving fewer benefits than those available
to him without reference to this Agreement. Nothing in this Agreement shall
confer upon Executive the right to continue in the employ of Bank or shall
impose on the Bank any obligation to employ or retain Executive in its employ
for any period.
9. No Attachment; No Assignment; Successors.
     (A) Except as required by law, no right to receive payments or benefits
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation, or to
execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to affect any such action shall
be null, void, and of no effect. Executive may not assign his rights or
obligations under this Agreement to any other person or entity.
     (B) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank, and their respective successors and permitted assigns.
10. Modification and Waiver.
     (A) This Agreement may not be modified or amended except by an instrument
in writing signed by all parties to this Agreement.
     (B) No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
11. Effect of Action Under Holding Company Agreement. Notwithstanding any
provision herein to the contrary, to the extent that payments and benefits are
paid to or received by Executive under any agreement between Executive and the
Holding Company, the amount of such payments and benefits paid by the Holding
Company will be subtracted from any amount due simultaneously to Executive under
similar provisions of this Agreement.
12. Required Regulatory Provisions.
     (A) The Board of Directors may terminate Executive’s employment at any
time, but any termination by the Board of Directors, other than Termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement. Executive shall not

- Page 5 -



--------------------------------------------------------------------------------



 



have the right to receive compensation or other benefits for any period after
Termination for Cause.
     (B) If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8 (e)(3) or 8 (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion
(i) pay Executive all or part of the compensation withheld while the contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.
     (C) If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(4) or (g)(1)), all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
     (D) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.
     (E) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (or his or her designee) at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act; or (ii) by the Director of the Office of Thrift Supervision (or
his or her designee) at the time the Director (or his or her designee) approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.
     (F) Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
§1828(k) and any rules and regulations promulgated thereunder.
13. Reinstatement of Benefits Under Section 12(B). In the event Executive is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by a notice described in Section 12(B) hereof (the “Notice”)
during the term of this Agreement and a Change in Control, as defined herein,
occurs, the Bank will assume its obligation to pay and Executive will be
entitled to receive all of the termination benefits provided for under Section 5
of this Agreement upon the Bank’s receipt of a dismissal of charges in the
Notice.
14. Severability. If, for any reason, any provision of this Agreement, or any
part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

- Page 6 -



--------------------------------------------------------------------------------



 



15. Headings for Reference Only. The headings of sections and paragraphs herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement. In
addition, references to the masculine shall apply equally to the feminine.
16. Governing Law. The validity, interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Ohio, but only to
the extent not preempted by Federal law.
17. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the location of the Bank’s main office, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific performance of his
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
18. Payment of Costs and Legal Fees. All reasonable costs and legal fees paid or
incurred by Executive pursuant to any dispute or question of interpretation
relating to this Agreement shall be paid or reimbursed by the Bank (which
payments are guaranteed by the Holding Company pursuant to Section 7 hereof) if
Executive is determined to be the prevailing party in a legal judgment,
arbitration award, or settlement agreement.
19. Indemnification.
     (A) The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
Federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.
     (B) Any payments made to Executive pursuant to this Section are subject to
and conditioned upon compliance with 12 C.F.R. §545.121 and any rules or
regulations promulgated thereunder.
20. Successor to the Bank. The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

- Page 7 -



--------------------------------------------------------------------------------



 



                      FIRST PLACE BANK       EXECUTIVE      
 
                                  Steven R. Lewis,                 Chief
Executive Officer                
 
                   
Date:
          Date:        
 
 
 
         
 
   
 
                    FIRST PLACE FINANCIAL CORP.
     (Guarantor)                  
 
                                      Steven R. Lewis,                 President
and Chief Executive Officer                
 
                   
Date:
                   
 
                   

- Page 8 -